Citation Nr: 0918353	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  07-29 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had verified active duty from May 1957 to June 
1962 and from January 1991 to July 1991, and evidently served 
in the United States Air Force Reserve from 1976 to 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Board notes that a July 2005 rating decision denied the 
Veteran's claim for service connection for a bilateral knee 
disorder to which he submitted a timely notice of 
disagreement and a statement of the case was issued in April 
2007.  However, in a June 2007 signed statement, the Veteran 
withdrew his claim for service connection for a bilateral 
knee disorder.  As such, the Board will confine its 
consideration to the issue as set forth on the title page.


FINDING OF FACT

The objective medical evidence of record is at least in 
relative equipoise as to whether the Veteran experienced 
tinnitus symptomatology since his first period of active duty 
and whether he currently experiences tinnitus due to acoustic 
trauma during a period of active duty.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, service connection 
for tinnitus is warranted. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which 
substantially amended the provisions of Chapter 51 of Title 
38 of the United States Code, concerning the notice and 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(now codified as amended at 38 U.S.C.A. § 5103).

In view of the favorable disposition of this appeal, 
discussed below, we find that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  Also, during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In a March 2006 
letter, the RO provided the Veteran with notice consistent 
with the Court's holding in Dingess.  Information concerning 
effective dates and ratings for tinnitus will be provided by 
the RO.  If appellant then disagrees with any of those 
actions, he may appeal those decisions.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.
II.	Factual Background and Legal Analysis

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

The Veteran contends that he has tinnitus attributable to his 
exposure to acoustic trauma during his first period of active 
duty.  In written statements and oral testimony, he described 
his in-service noise exposure.  During his first period of 
active duty, he said that he was a Crash Rescue Fire 
Protection Specialist who worked on the flight line around 
airplane engine noise and that ear protection was not 
provided.  The Veteran has indicated that, during his Reserve 
service, he was exposed to additional acoustic trauma, as a 
loadmaster, responsible for unloading aircraft, but used ear 
protection during that time (see hearing transcript at page 
11).  The Board notes that, in a June 2008 rating decision, 
the RO granted service connection for bilateral hearing loss 
based, in large measure, on the Veteran's exposure to jet 
engine noise in service, essentially conceding his exposure 
to acoustic trauma during active duty.  

During the Veteran's February 2009 Board hearing, he 
indicated that he first noticed his tinnitus problems in the 
1950s and 1960s while on active duty (Id. at 6).  He said 
that, after discharge, he worked as a police exposure and was 
exposed to loud noise approximately twice a year at a firing 
range but used ear protection (Id. at 5) and denied any 
recreational noise exposure (Id. at 12).

Service treatment records dated to 1991 are not referable to 
complaints or diagnosis of, or treatment for, tinnitus.
Post service, an October 2004 private audiogram reflects that 
the Veteran gave a history of noise exposure from jet engine 
noise in military service.  He reported having bilateral 
tinnitus and said his hearing loss started approximately 
forty years earlier.

A March 2006 VA outpatient record indicates that the Veteran 
gave a history of having bilateral intermittent tonal 
tinnitus for "decades".  At that time, he reported a 
history of recreational noise exposure from hunting, civilian 
noise exposure as a police officer with semi-annual weapons 
training and qualification, and military noise exposure on 
active duty as a United States Air Force fire fighter from 
1957 to 1962 with no combat.

In September 2007, the Veteran underwent a VA audiometric 
examination at which time the examiner noted that there was 
no history of tinnitus.  The VA examiner opined that tinnitus 
was not caused by or a result of military noise exposure 
because the Veteran had no complaints of ear noises on exam.

A November 2007 signed statement, G.B.B., M.D., said that the 
Veteran's decreased auditory acuity dated to service when he 
worked around loud noises such as jet engines.  

In a May 2008 Addendum, the VA audiologist who examined the 
Veteran in September 2007 opined that his hearing loss was at 
least as likely as not caused by acoustic trauma in service 
but tinnitus was not.  Noting the Veteran's documented 
bilateral hearing loss (in recently service medical records), 
she said that the relationship between noise exposure and 
hearing loss was well documented in the literature and that 
the "Veteran had no complaints of ear noises" during the 
September 2007 examination.

Upon review of the probative evidence of record, and giving 
the Veteran the benefit of the doubt, the Board concludes 
that service connection for tinnitus is warranted.  The Board 
is cognizant that the Veteran was not diagnosed as having, 
nor complained of, tinnitus during service.  The VA examiner 
opined in May 2008 that tinnitus was not attributable to 
service, evidently because the Veteran did not mention it 
during his September 2007 examination.  However, she made no 
mention of the October 2004 private record, or March 2006 VA 
outpatient record, that clearly reflected the Veteran's 
report of having tinnitus for decades.

Review of the Veteran's testimony indicates that he 
experienced acoustic trauma during active service, although 
he also had noise exposure after separation from service.  
The claims file also contains the November 2007 private 
medical opinion from Dr. G.B.B., to the effect that decreased 
hearing acuity dates to active service when the Veteran was 
exposed to jet engine noise.  The Veteran has asserted that 
his tinnitus disability is related to the same in-service 
acoustic trauma that caused his service-connected bilateral 
hearing loss, as he has testified during the Board hearing.  
The Board notes that the Veteran is competent to state that 
he has tinnitus.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  The Board also finds that the Veteran is competent 
to state that he had some tinnitus in service.  See generally 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Therefore, after review of the conflicting medical evidence, 
the evidence of acoustic trauma in service, the evidence of 
tinnitus (noted in October 2004 and March 2006), and the 
Veteran's credible and competent testimony, the Board finds 
that the evidence is at least in relative equipoise regarding 
whether tinnitus is attributable to service.  

Resolving the benefit of the doubt in the Veteran's favor, 
service connection for tinnitus is granted.  38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for tinnitus is granted.


____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


